OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/13/2015
STATE OF TEXAS                 Tr. Ct. No. 99-11-06435-CR                   AP-77,043
I have this day received and filed the Appellee’s Motion for Rehearing in the above-
styled and numbered cause. [The Court requires ten copies of this document to be
filed in this office within three (3) days pursuant to Rule 9.3(b).]
                                                                     Abel Acosta, Clerk

                             PHILIP H. HILDER
                             HILDER & ASSOCIATES, P. C.
                             819 LOVETT BLVD.
                             HOUSTON, TX 77006
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/13/2015
STATE OF TEXAS                 Tr. Ct. No. 99-11-06435-CR                   AP-77,043
I have this day received and filed the Appellee’s Motion for Rehearing in the above-
styled and numbered cause. [The Court requires ten copies of this document to be
filed in this office within three (3) days pursuant to Rule 9.3(b).]
                                                                     Abel Acosta, Clerk

                             WILLIAM J. DELMORE III
                             ASSISTANT DISTRICT ATTORNEY
                             207 W. PHILLLIPS, SECOND FLOOR
                             CONROE, TX 77301
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/13/2015
STATE OF TEXAS                 Tr. Ct. No. 99-11-06435-CR                   AP-77,043
I have this day received and filed the Appellee’s Motion for Rehearing in the above-
styled and numbered cause. [The Court requires ten copies of this document to be
filed in this office within three (3) days pursuant to Rule 9.3(b).]
                                                                     Abel Acosta, Clerk

                             DISTRICT ATTORNEY MONTGOMERY COUNTY
                             BRETT LIGON
                             207 W. PHILLIPS, SECOND FLOOR
                             CONROE, TX 77301
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/13/2015
STATE OF TEXAS                 Tr. Ct. No. 99-11-06435-CR                   AP-77,043
I have this day received and filed the Appellee’s Motion for Rehearing in the above-
styled and numbered cause. [The Court requires ten copies of this document to be
filed in this office within three (3) days pursuant to Rule 9.3(b).]
                                                                     Abel Acosta, Clerk

                             JAMES GREGORY RYTTING
                             819 LOVETT BLVD
                             HOUSTON, TX 77006-3905
                             * DELIVERED VIA E-MAIL *
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                                                                           FILE COPY
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/13/2015
STATE OF TEXAS                 Tr. Ct. No. 99-11-06435-CR                   AP-77,043
I have this day received and filed the Appellee’s Motion for Rehearing in the above-
styled and numbered cause. [The Court requires ten copies of this document to be
filed in this office within three (3) days pursuant to Rule 9.3(b).]
                                                                     Abel Acosta, Clerk

                             BRYCE E. BENJET
                             40 WORTH STREET SUITE 701
                             NEW YORK, NY 10013
                             * DELIVERED VIA E-MAIL *